Citation Nr: 0811806	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to November 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A psychiatric disability was not noted when the veteran 
was examined for enlistment; however, clear and unmistakable 
evidence shows that schizophrenic reaction, paranoid type, 
pre-existed the veteran's active service. 

2.  There is clear and unmistakable evidence that the 
veteran's pre-existing psychiatric disability did not 
increase in severity during his active service; his current 
bipolar disorder is not shown to be related to his service.  


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
bipolar disorder, is not warranted.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  December 2002 and December 2006 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
December 2006 letter informed the veteran of disability 
rating and effective date criteria.  The claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See April 
2007 Supplemental Statement of the Case.  The veteran is not 
prejudiced by this process, and it is not alleged otherwise.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO did not arrange for a VA examination 
because an examination is not necessary.  Absent any 
competent (medical) evidence suggesting that the veteran's 
pre-existing psychiatric disability increased in severity 
during (was aggravated by) his service or that his current 
bipolar disorder might be related to his service, a medical 
nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

January 1971 treatment records from Western State Hospital 
show the veteran was hospitalized for psychiatric complaints.  
Schizophrenic reaction, paranoid type in remission, was 
diagnosed.

The veteran's February 1971 service entrance examination 
report and report of medical history at the time are silent 
for complaints, findings, or diagnosis of psychiatric 
disability.  In the associated medical history he 
specifically denied previous psychiatric hospitalization.  
His SMRs, including his September 1972 service separation 
examination report, are also silent for any mention of 
psychiatric disability.  His DD-214 reflects that his 
occupational specialty in service was motor transport 
(driving); he progressed to the pay grade of E-4 (specialist 
4). 

Private treatment records from Good Samaritan Mental Health 
Center show that the veteran sought counseling and mental 
health treatment on a fairly regular basis from January 1984 
to January 1987 and from January 1991 to January 2002.  On 
January 1984 intake evaluation it was noted that the veteran 
had been referred from Puget Sound Hospital.  He reported 
that his past psychiatric hospitalizations included the 
January 1971 hospitalization at Western State Hospital and 
June 1981, September 1983, and January 1984 hospitalizations 
at Puget Sound Hospital.  He denied any prior outpatient 
treatment.

Private treatment records from Harbor View Medical Center 
show that the veteran was hospitalized in May 1984 for 
bipolar affective disorder.

Private treatment records from Western State Hospital show 
that the veteran was hospitalized in February 1985, when 
bipolar disorder, manic, and cannabis abuse were diagnosed.  
He was hospitalized again between October and November 1985; 
bipolar disorder, depressed, with psychotic features was 
diagnosed.

Private treatment records from Puget Sound Hospital show that 
in November 1985 the veteran was hospitalized for bipolar 
disorder.

VA outpatient treatment records from April 2002 to December 
2005 show that the veteran has been seeking treatment and 
follow-up care for his bipolar disorder.  

In support of his claim, the veteran submitted numerous 
statements from family members and friends to the effect that 
in 1973, a few months after his separation from service, he 
was hospitalized in a mental institution at either Puget 
Sound Hospital or Western State Hospital.  [VA has sought 
complete treatment records from Western State/Puget Sound.  
Records received do not include any from 1973.] 

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A psychiatric disability was not noted when the veteran was 
examined for service entrance.  Consequently, he is entitled 
to the legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  

The record contains clear and unmistakable evidence that a 
psychiatric disorder pre-existed the veteran's service.  
January 1971 treatment records from Western State Hospital 
show the veteran was hospitalized, and that schizophrenic 
reaction, paranoid type in remission, was diagnosed.  This 
evidence clearly and unmistakably establishes that a 
psychiatric disability pre-existed the veteran's active 
service.

The veteran's SMRs are silent for any complaints, findings, 
treatment, or diagnosis of a psychiatric disorder in service.  
Notably, he served as a driver, and apparently meritoriously, 
as he was promoted to E-4.  As his pre-existing psychiatric 
did not become symptomatic during service (and there is no 
evidence any such disability increased in severity during 
service), he is not entitled to a further presumption that it 
was aggravated by service.  See Wagner, supra, at 1096.  

Significantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  Whether a 
disability increased in severity is in large measure a 
medical question.  Not only is there no medical evidence 
during service showing an increase in severity of the 
veteran's psychosis, but also there is no competent 
postservice (medical) evidence suggesting that the veteran's 
preexisting psychosis increased in severity during, or as a 
result of his service.  [The veteran has submitted a number 
of statements from family members and friends to the effect 
that shortly after his separation from his service, he was 
hospitalized in a mental institution.  However, there is no 
record of such hospitalization.  VA has sought complete 
records from the facilities identified, and the records 
received include only those preceding service, and beginning 
in the 1980's.  Consequently, those recollections are deemed 
less than credible.]  

There is no competent evidence that the veteran's pre-
existing schizophrenic reaction increased in severity/was 
aggravated by his service, or that his current bipolar 
disorder might be related to his service.  The veteran's 
representative seeks a VA nexus examination.  The Board 
recognizes, that under 38 C.F.R. § 3.159(c)(4)(i), VA has a 
duty to provide a VA medical examination or obtain a medical 
opinion once a claimant has established he has a current 
disability that may have been caused or aggravated by an 
event, injury, or disease in service.  Here, the veteran has 
not submitted any clinical or textual medical evidence 
suggesting that his current psychiatric disability may have 
been caused or aggravated by an etiological factor in 
service.  The only evidence indicating such is his own (and 
his friends' and relatives') opinions.  However, such 
opinions are not competent evidence, as laypersons lack the 
medical training/expertise to opine in matters of medical 
etiology.  See Espiritu, 2 Vet. App. at 495.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.


ORDER

Service connection for a psychiatric disability, to include 
bipolar disorder, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


